Citation Nr: 0724486	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.   05-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
under Title 38 U.S.C.A. § 1922(a).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran retired from active military service in July 
1979, after serving 20 years.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision.


FINDINGS OF FACT

1.  Cancer of the rectum mandates the assignment of 1700 
debits.

2.  The veteran's total debits exceed 300 percent mortality.

3.  At the time of his RH insurance application, the veteran 
was not in "good health" as defined by VA criteria.


CONCLUSION OF LAW

Criteria for eligibility for Service Disabled Veterans' 
Insurance (RH) under Title 38 U.S.C.A. § 1922(a) have not 
been met.  38 U.S.C.A. § 1922(a); 38 C.F.R. § 8.0 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The provisions of 38 
U.S.C.A. § 1922 and 38 C.F.R. § 8.0 are determinative of this 
case.  Where the law is dispositive and where there is no 
reasonable possibility that any assistance would aid in 
substantiating a claim on appeal, the VCAA is not for 
application.  See Wensch v. Principi, 15 Vet. App. 362 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-232 (2000) 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation).  The Board finds the VCAA is not 
for application in the instant claim.

The veteran's request for coverage by Service Disabled 
Veterans' Insurance was denied on the grounds that he did not 
meet the "good health" standard, because he had been 
diagnosed with and treated for colon cancer in 2004. 

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted. 38 U.S.C.A. § 1922(a) (West 2002).  
The veteran is currently service connected for left eye 
diabetic retinopathy, hypertension, a diabetic ulcer, 
diabetes mellitus, peripheral neuropathy of all four 
extremities, hearing loss, and fragment wounds of the dorsum 
of each foot; and it is not in dispute that the veteran filed 
a timely written application for RH insurance.  

In addition to a timely application, in order to be eligible 
for RH insurance, the veteran must be in "good health," 
excepting any service-connected disabilities.  "Good 
health" means that the applicant is, from clinical or other 
evidence, free from disease, injury, abnormality, infirmity, 
or residual of disease or injury to a degree that would tend 
to weaken or impair the normal functions of the mind or body 
or to shorten life.  38 U.S.C.A. § 1922(a); 38 C.F.R. § 
8.0(a).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA. "Good health" 
is determined by a system of numerical ratings used as a 
means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added and credits for favorable features are 
subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if nonservice-connected 
disabilities do not exceed 300 percent mortality.  M29-1, 
Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12d(1); 
see also 38 C.F.R. § 8.0(b).  An application will be rejected 
if an applicant is totally disabled because of a nonservice-
connected disability.  M29-1, Part V, Chapter 1, Advance 
Change 1-77, Paragraph 1.12i.

The veteran testified at a hearing before the Board in March 
2007 that he had received treatment for colon cancer in 2004 
and that he had not had any recurrences since.  The veteran 
contends that he is in good health, because his colon cancer 
has been removed, and he believes that it has been cured.  

However, good health is a term of art in this context; as 
such, the calculation for whether to underwrite a veteran's 
insurance is based upon the mechanical application of certain 
values from actuarial tables, not upon how the veteran feels 
on a day to day basis.  Furthermore, with regard to cancer, 
the underwriter tables take into account how long an 
individual has been cancer free in the calculation.
 
M29-1 provides a tumor chart (excerpted below for cancer of 
the rectum) for determining the rate in each class of tumor, 
other than brain tumors and minor impairments, when present, 
and within the number of years elapsed since the tumor was 
removed.  The class of rating is obtained in the tumor rating 
charts or tables that follow the listings.  If the tumor is 
found to be present on examination, the rating under "Exam" 
will be assigned.  If the tumor has been removed, the rating 
will be that figure which appears under the column for the 
number of years since removed and in the line extended to the 
right from the class number for the tumor.  See M-29-1, Part 
V, Index of Medical Underwriting Procedures.









Cancer of the rectum is assigned: 

Years 
from 
cancer
On 
Exam
1 
yr.
2 
yrs.
3 
yrs.
4 
yrs.
5 
yrs.
6 
yrs.
7 
yrs.
8 
yrs.
9 
yrs.
10yr
s.
11-15 
yrs.
Debits 
for 
Rectal 
Cancer
M
M
2000
1700
1500
1300
1100
900
600
300
100
50
5
0

See M-29-1.

Because the veteran's cancer was successfully treated in 
2004, he is roughly three years removed; and, therefore, a 
debit of 1700 is assigned, which easily exceeds the cap of 
300.

An additional debit is assigned based on the veteran's 
height, weight, and age (according to the applicable 
provision of M29-1 a person of the veteran's age, height, and 
weight, is assigned 115 debits).  However, as shown by the 
chart above, the fact that the veteran had cancer of the 
rectum is disqualifying on its face for 9 years following 
successful treatment of the cancer, in the absence of 
mitigating credits which have not been presented in this 
case, because even after 9 years without any recurrence of 
the cancer, the veteran would still be assigned a score of 
300; which, when combined with the rating for height, weight, 
and age exceeds the 300 percent cap allowed for VA to 
underwrite an insurance policy.

Based upon the evidence of record, the Board finds it is 
clearly established that the veteran's mortality ratio of 
risk is well in excess of 300 thereby prohibiting a finding 
of "good health."  Therefore, his application for RH 
insurance must be rejected due to ineligibility under 38 
U.S.C.A. § 1922(a).




ORDER

Entitlement to Service Disabled Veterans' Insurance (RH) 
under Title 38 U.S.C.A. § 1922(a) is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


